STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

CHARLIE          ANDERSON,        JR.                                                 NO.    2021    CW   1136

VERSUS


ELITE       CONCRETE          PUMPERS,         LLC                                    DECEMBER      30,   2021




In    Re:          Intercoastal                Redi- Mix,         LLC,       applying       for   supervisory
                   writs,         16th         Judicial       District          Court,       Parish       of   St.

                   Mary,        No.    129020.




BEFORE:            WHIPPLE,           C. J.,    PENZATO       AND     HESTER,     JJ.



        WRIT       DENIED.


                                                            VGW
                                                            AHP


        Hester,           J.,     dissents            and    would       issue    a     briefing      schedule

pursuant          to    La.     Code     Civ.    P.    art.       966( H).




COURT       OF   APPEAL,         FIRST     CIRCUIT




                         V),
       DEPUTY          CLERK     OF    COURT
 ti
                 FOR    THE     COURT